         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DEVON BERNARD HARROD

        Plaintiff
v.                                                           Case # 1:18-CV-02542

MAYOR AND CITY COUNCIL
BALTIMORE CITY, et al.

        Defendants


     PLAINTIFF’S OPPOSITION TO DEFENDANT MAYOR AND CITY COUNCIL OF
                      BALTIMORE’S MOTION TO DIMISS
        COMES NOW Plaintiff, Devon B. Harrod, by and through undersigned counsel, and

hereby files this opposition to Defendant Mayor and City Council of Baltimore’s Motion to

Dismiss, and in support thereof, states as follows:

I.      INTRODUCTION

        The State has effectively created impermissible immunity for the City for § 1983 claims

arising from the City’s control over its police force. While this Court has recently addressed the

liability of the Defendant City with regards to the control and function of the Baltimore City

Police Department (“BPD”), from review of the prior claims asserted and briefed before this

Court, Plaintiff did not find an analysis directly addressing the issue presented here—that the

State is impermissibly immunizing the City from § 1983 liability. As discussed in greater detail

below, as the City acts contrary to its charter and has circumvented the Code of Public Local

laws of Baltimore City, Art. 4 § 16-2 in exercising control over the BPD, the BPD is, for all

intents and purposes, an agency of the City—taking direction from, following policies of, and

being under the direct supervision of the City.
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 2 of 17



       As the City effectively controls the BPD and its operations, the City must be held directly

liable pursuant to Monell, for unconstitutional patterns and practices carried out by the BPD.

Monell v. Dep't of Social Serv., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978).

II.    FACTS

       On August 20, 2015, Plaintiff Devon B. Harrod (“Mr. Harrod”) was illegally arrested by

Gun Trace Task Force Officers of the Baltimore City Police Department. ECF 1, para. 11. At

approximately 10:00 p.m. that evening, Mr. Harrod had parked his vehicle, exited, and walked a

short distance to speak with a friend. Id. at para. 12. While Mr. Harrod was speaking with his

friend, the two were approached by BPD Officers, Defendants Jenkins and Hendrix (“the

officers”). Id. at para. 13. The officers instructed Mr. Harrod to “walk off” and he complied. Id.

       After walking away for a moment, Mr. Harrod returned to the area where the officers

were located, near his vehicle, at which time he saw the officers searching his friend’s car. Id. at

para. 14. The officers lied and stated that they had found a handgun in Mr. Harrod’s friend’s car

and demanded that either Mr. Harrod or his friend claim ownership of it. Id. at para. 15. The gun

did not belong to either Mr. Harrod or his friend and neither of them had ever seen the weapon

before. Id. at para. 15, 16. The defendant officers began to interrogate both Mr. Harrod and his

friend and while doing so, placed the gun against Mr. Harrod’s friend’s forehead as a threat. Id.

at para. 18, 19. The officers lied about finding the weapon and in fact planted it and then

threatened both Mr. Harrod and his friend until one of them claimed ownership. Id. at para. 24.

       Despite never being in possession of the weapon and despite the fact that he was

threatened into making an admission of ownership, Mr. Harrod was charged with various gun

possession offenses by the defendant officers of the Baltimore City Police Department Gun Trac

Task Force. Id. at para. 27. After the federal indictment of the defendant officers for their


                                                  2
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 3 of 17



corruption and widespread, well-known, illegal activity, the false charges against Mr. Harrod

were nolle prosequed, but only after Mr. Harrod wrongfully served thirteen (13) months for

crimes which he did not commit. Id. at para. 29. The defendant officers have both pled guilty to

crimes asserted in their respective federal indictments. Id. at para. 30, 31.

       The officers, at all times, were acting within the scope of their employment as Baltimore

City Police Officers, answering to requests and demands of the Defendant Mayor and City

Council of Baltimore (“Defendant City” or “City”) and following the policies and practices

established by the City. Id. at para. 42.

III.   LEGAL STANDARD

       In ruling on a Rule 12(b)(6) motion to dismiss, the court must “accept the well-pled

allegations of the complaint as true,” and “construe the facts and reasonable inferences derived

therefrom in the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474

(4th Cir. 1997). Consequently, a motion to dismiss under Rule 12(b)(6) may be granted only

when “it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Furthermore,

the court must “disregard the contrary allegations of the opposing party.” Gillespie v. Dimension

Health Corp., 369 F. Supp. 2d 636, 640 (D. Md. 2005).

       A motion to dismiss for failure to state a claim for relief should not be granted if the

complaint is plausible on its face. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face if

“the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009). Thus,

the defendant must prove that plaintiff’s complaint does not allow the Court “to draw the



                                                  3
           Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 4 of 17



reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 1940. The

law requires that, in order to maintain the motion as a motion to dismiss, the defendant must

prove these elements without presenting evidence extrinsic to the plaintiff's complaint. Fed. R.

Civ. P. 12(d). “The issue is not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims.” Swierkiewicz v. Sorema N.A., 534

U.S. 506, 511 (2002).

IV.       ANALYSIS

          The Plaintiff’s Complaint states actionable claims directly against the Defendant City and

the Baltimore City Police Department (“BPD”) for violations of Plaintiff’s Constitutional Rights

as established by the Court in Monell v. Dep't of Social Serv., 436 U.S. 658, 98 S. Ct. 2018, 56

L.Ed.2d 611 (1978). Given the City’s recent actions and involvement in controlling the day to

day operations and policies of the BPD, shielding the City from § 1983 liability for the

constitutional violations committed therefrom directly undermines the holding in Monell and

additional precedent establishing required municipal liability for such violations. In addition, the

Complaint in this case readily sets forth the facts sufficient to meet the requisite elements for

presenting such a claim. For the following reasons, the Defendant City’s motion should be

denied.

          A.     The State is Improperly Immunizing the City From § 1983 Liability.

          As was addressed in the case of Leatherman v. Tarrant Cty. Narcotics Intelligence &

Coordination Unit, it is contrary to the holding in Monell to authorize or otherwise create

immunity of a municipality for direct claims against it of § 1983 violations:

          unlike various government officials, municipalities do not enjoy immunity from
          suit—either absolute or qualified—under § 1983. In short, a municipality can be
          sued under § 1983, but it cannot be held liable unless a municipal policy or
          custom caused the constitutional injury.

                                                  4
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 5 of 17




Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 166, 113

S. Ct. 1160, 1162, 122 L. Ed. 2d 517 (1993); see also Des Vergnes v. Seekonk Water Dist., 601

F.2d 9, 15 (1st Cir. 1979) (noting that even before Monell, “the prevailing view was that

municipal governments and local governmental bodies were not entitled to absolute immunity

from liability under 42 U.S.C. § 1981.”).

       This Court has previously addressed the long-standing discussion of the BPD’s legal

status as a State Agency. Estate of Anderson v. Strohman, 6 F. Supp. 3d 639 (2014) (citing

Humbert v. O'Malley, No. WDQ–11–0440, 2011 WL 6019689 (D. Md. Nov. 29, 2011); Brown

v. Tshamba, No. RDB 11–00609, 2011 WL 2935037 (D. Md. July 18, 2011); Mason v. Mayor &

City Council of Balt., No. HAR 95–41, 1995 WL 168037 (D. Md. Mar. 24, 1995); Wilcher v.

Curley, 519 F. Supp. 1 (D.Md.1980)); Young v. City of Baltimore, No. GLR 16-01321, 2017 WL

713860. As established by the Acts of 1976 and implemented in 1978 (notably the same year

that the Court decided the case of Monell v. Dep't of Social Serv., imposing municipal liability

for § 1983 violations), the State determined that the Mayor of the City of Baltimore would

appoint the Police Commissioner- rather than the State Governor. From that point forward, the

State has been nearly completely removed from any authority over the BPD.

        In Mayor & City Council of Baltimore v. Clark, the Maryland Court of Appeals

addressed this structure within its own state, explaining that “as a matter of now long-standing

practice, that the State undertakes virtually no oversight or supervision of the Police Department.

This is not a criticism of the State. The disappearance of the oversight by the State became an

essentially unavoidable reality after (1) in 1966, the City became the agency of government

responsibility for appropriating money for the operating of the police department” and “(2) in

1976, the Mayor became responsible for appointing the Police Commissioner” and “[w]hat

                                                 5
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 6 of 17



remained, particularly after 1976, was an institutional configuration in which only city

government could effectively and meaningfully oversee the Police Department.” Mayor & City

Council of Baltimore v. Clark, 404 Md. 13, 22, 944 A.2d 1122 (2008) (internal citations

omitted).

       The case of Houghton v. Forrest further discussed the discrepancy behind the Baltimore

City Police Department being titled as a state agency as unlike other state agency employees, city

officers are not entitled to protection from the Maryland Tort Claims Act (“MTCA”) because

“city police are not defined as state personnel for the purposes of the MTCA.” Houghton v.

Forrest, 412 Md. 578, 982 A.2d 223 (2010); see SG § 12-101(a). The General Assembly made

this amendment to the MTCA purposefully to address the issue presented after the ruling in Clea,

where the possibility that the state might be liable for a Baltimore City Police Department

officer’s tortious conduct because the Baltimore City Police Department is a state agency was

presented. Houghton v. Forrest, 412 Md. at 578.

       As recognized by the defense citing to the case of Estate of Anderson v. Strohman, this

Court has addressed the “1980s-era cases” which conflate Eleventh Amendment analyses with

the proper analysis of sufficient control necessary for § 1983 liability. ECF 12-1, pg. 5. That is

not what is presented here. To the contrary, since the date of those earlier cases first arising after

the delegation to the Mayor of appointing the BPD Commissioner, the City’s control over the

BPD has continued to evolve and expand while the state’s position has waned. Mayor & City

Council of Baltimore v. Clark, 404 Md. at 22.

       What is now presented between the City and the BPD is the direct power to control,

influence, and determine the policies, procedures, and day to day operations of the Baltimore

City Police Department by the City itself. This authority and control are exhibited through the



                                                  6
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 7 of 17



Defendant City’s own pleadings in the recently filed case of Mayor and City Council of

Baltimore City, et al. v. Momodu Bondeva Keton Gondo, Baltimore City Circuit Court, 24-C-18-

004386. In that case, the Defendant City seeks declaratory judgment of the court to hold that the

officers of the Gun Trace Task Force, including the defendant officers in this case, were not

acting within the scope of their employment and therefore, further request declaration that the

City not be required to indemnify the officers for their actions. Ex. 1 (Excerpt of Declaratory

Judgment Complaint, 24-C-18-004386, pgs. 1-6).

        Paragraph eight (8) of the Declaratory Judgment Complaint explains that there exists a

Memorandum of Understanding (“MOU”) which details that “[L]egal counsel will be provided

in any civil case when the plaintiff alleges that an employee [of the BPD] should be held liable

for acts alleged to be within the scope of his employment and/ or his official capacity. The City

will provide indemnification to any member of the unit who is made a defendant in litigation

arising out of the acts with[sic] the scope of his/her employment that results in a monetary

judgment being rendered against the employee.” Ex. 1, para. 8. Despite the fact that the

Defendant City’s declaratory judgment action is meritless,1 it nevertheless provides a further

example of the evolution of the City’s control over the BPD. While there may have been a time

when the City exerted little authority over the BPD or took little part in creating the binding



1
  The issue of scope of employment, one which must be decided in order to afford the relief sought by the
Defendant City in the action cited, has long been held as being an issue of fact for the fact-finder on a
case-by-case basis. Barclay v. Briscoe, 427 Md. 270, 283, 47 A.3d 560, 568 (2012) (explaining that “the
issue of whether a particular act is within the scope of employment is properly decided by a jury.”); Drug
Fair of Md., Inc. v. Smith, 263 Md. 341, 346–347, 283 A.2d 392, 396 (1971) (“We recognize that the
issue of whether a servant is acting within the scope of his employment is ordinarily a question for the
jury but this is so, only if there is a factual dispute.”); Baltimore Consol. Ry. Co. v. Pierce, 89 Md. 495,
43 A. 940, 942 (1899) (“The question whether the act of the servant complained of was done in
furtherance of the master's business, within the scope of the servant's employment, is generally one of
fact, to be determined by the jury.”); Tall v. Bd. of Sch. Comm'rs of Baltimore City, 120 Md. App. 236,
254, 706 A.2d 659, 668 (1998) (“Ordinarily, the question of whether an employee's conduct is within the
scope of employment is one for the jury.”).
                                                     7
         Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 8 of 17



policies and procedures that govern the BPD, those prior analyses and holdings are in direct

conflict with the actual conduct of the Defendant City presented today.

       Only as a matter of formality is the Baltimore City Police Department treated as a state

agency, however, when it comes to funding and decisions, it is the City of Baltimore that

maintains control. For all practical purposes, the City controls its police department as though the

BPD is a City agency. The city funds its budget, providing the BPD over five hundred million

dollars a year. The Mayor hires the commissioner and takes an active role in implementing and

establishing procedures and policies for the BPD. Indeed, in a letter drafted by the Mayor in

2015, former Mayor Stephanie Rawlings-Blake asserts control over the BPD, requesting a

federal investigation and taking credit for changing the “culture and practices” of the BPD

through the following efforts which she takes ownership of:

       The development in 2013 of a strategic plan for the Baltimore Police Department,
       commonly known as the “Wasserman Report.” The plan detailed steps the police
       department would undertake to reduce crime, improve services, increase
       efficiency, redouble community engagement, and maintain the highest standards
       of accountability and ethical integrity.
       The dismantling of a police unit known as the Violent Crimes Impact Section,
       which had been the target of repeated citizen complaints for harassment and use
       of force.
       Holding a series of public safety town halls across each of Baltimore’s nine police
       districts starting in March 2014. Commissioner Batts and I [Mayor Stephanie
       Rawlings-Blake] solicited community input that was then incorporated into police
       department changes and reforms. Those reforms have included new ethics and
       situational training aimed to help our police officers improve the quality of their
       interactions with citizens.
       Recruitment of the U.S. Department of Justice COPS Program in October 2014 to
       come to Baltimore and launch a collaborative process to further enhance reforms.
       Adoption of a new schedule for patrol officers that puts more officers on the
       streets during peak times and enables a faster response to citizen calls. With this
       new schedule in place, Commissioner Batts was able to order all officers to spend
       at least a portion of each shift walking through the communities they patrol,
       allowing the development of deeper relationship between officers and the citizens
       they protect.
                                                 8
          Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 9 of 17



        Appointment of a body camera working group in October 2014 that produced
        substantive recommendation to bring that technology to the Baltimore Police
        Department. We are now moving into a procurement process that will have a
        body camera pilot program in operation in Baltimore by the end of 2015.
Ex. 2, Letter to Attorney General from Mayor of City of Baltimore.

        In a public address, former Mayor Stephanie Rawlings-Blake described the Mayor’s role

and oversight of the BPD, stating, “I approve high-level requests for promotions; we talk

strategy” and “I’m in constant conversation with the commissioner around the outcomes and

making sure that there’s a significant engagement at every level to make sure that we continue

focusing on having a safer city.”2 In a press release, the Mayor was quoted as taking credit for

new programs within the BPD and creating new strategies, “Today, we [Stephanie Rawlings-

Blake and BPD] announced the next step in our ongoing efforts to create a more efficient and

responsive police force,” said Mayor Rawlings-Blake. “This innovative new deployment strategy

will give us the agility to ensure that communities have the manpower and resources they need—

when they need them.” Ex. 3 (Press Release, https://mayor.baltimorecity.gov/news/press-

releases/2015-01-09-new-police-schedule-announced).

        Baltimore Police Officers are entitled to the following benefits through their

employment: 1) benefits packages of the Baltimore City Government; 2) entitled to holidays of

the Baltimore City Government; 3) entitled to Baltimore City’s retirement savings plan; 4)

termed as an agency of the City of Baltimore; 5) treated as an employee of the Baltimore City

Government; and 6) their salaries are paid and funded entirely by the city of Baltimore and not

the State of Maryland. Additionally, the Baltimore City budget completely encompasses the

needs of the Baltimore Police Department. Additionally, it is the city that is responsible for



2
 Audio of public address available through http://www.wypr.org/post/baltimore-police-state-agency-what-does-
mean-consent-decree

                                                       9
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 10 of 17



paying the overtime of the officers, which is another budgetary consideration.

       Moreover, the City takes credit for “[a] smarter police patrol schedule [that] matches

deployments to crime activity and reduces overtimes costs.” Fiscal 2016 Summary of the

Adopted Budget City of Baltimore, Maryland (https://bbmr.baltimorecity.gov/sites/default

/files/FY2016 SOTA Final.pdf.) The Defendant City specifically states, “The City is currently

implementing a new deployment schedule, in which officers work four ten hour shifts. The new

schedule aims to increase police presence during peak hours, when the department experiences

its highest call for service volume, and virtually eliminate staffing shortage overtime..” Id.

(emphasis added).

       Within its 2016 budgetary goals, it is also touted that “the City plans to reduce the

workforce by an additional 280 positions, 211 of the position reductions are due to police

contract negotiations…,” thereby accounting for BPD officers as part of the City’s workforce. Id.

In addition, the City takes responsibility for implementing a hybrid pension system for Police

Employees and police IT modernization. Id.

       The City’s control and conduct over the BPD can no longer be ignored or denied and

continuing to allow the shielding of this municipality from § 1983 liability based upon such

control is in directly conflicts with binding precedent. Monell v. Dep’t of Soc. Serv. of City of

New York, 436 U.S. 658, 98 S. Ct. 2018 (1978); Leatherman v. Tarrant Cty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 166, 113 S. Ct. 1160, 1162, 122 L. Ed. 2d 517

(1993). For these reasons, the Defendant City’s motion should be denied.




                                                 10
          Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 11 of 17



          B.     The Monell Claims Against the City Are Properly Pled.

          Counts III and IV are 42 U.S.C. §1983 claims under Monell v. Dep’t of Soc. Serv. of City

of New York, 436 U.S. 658, 98 S. Ct. 2018 (1978), which, as discussed above, held that a §1983

cause of action may lie against a local government when execution of the government’s

unconstitutional policy or custom causes injury.

          For direct municipal liability to arise under § 1983 pursuant to Monell, a plaintiff must

demonstrate that the government employee acted in accordance to a custom or policy of

discriminatory practice. Monell v. Dept. of Soc. Serv. of City of N.Y., 436 U.S. 658, 690–695

(1978); Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735–36, 109 S. Ct. 2702, 105 L.Ed.2d 598

(1989).

          In the case that conceptualized the doctrine, Monell v. Dep't of Soc. Servs., the Supreme

Court stated:

          Local governing bodies, therefore, can be sued directly under § 1983 for
          monetary, declaratory, or injunctive relief where, as here, the action that is alleged
          to be unconstitutional implements or executes a policy statement, ordinance,
          regulation, or decision officially adopted and promulgated by that body's officers
          [or for] constitutional deprivations visited pursuant to governmental “custom”
          even though such a custom has not received formal approval through the body's
          official decision making channels.

Monell v. Dep't of Soc. Servs., 436 U.S. at 659.

          Courts have identified a variety of ways that a municipality can adopt a policy or custom

sufficient to support liability under § 1983. The unifying principle is that a municipality may

only be held liable for its own violations of federal law. There are four basic categories of

municipal action Plaintiff may rely on to establish municipal liability: (1) express municipal

policy; (2) adoption by municipal policymakers; (3) custom or usage; and (4) deliberate

indifference. See Monell, 436 U.S. at 690-94, 98 S. Ct. 2018.



                                                   11
          Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 12 of 17



          Plaintiff’s Complaint alleges injury resulting from the City’s policy making and control

over the BPD that resulted in inadequate training, discipline, or supervision of BPD officers. The

City’s direct actions amount to deliberate indifference to the rights of not only Mr. Harrod, but

all those who come into contact with officers of the BPD, and such allegations are sufficient to

withstand a motion to dismiss under “the liberal system of notice pleading” and in light of §

1983 cases including Canton, Tuttle, Monell, Spell, and others. See Canton v. Harris, 489 U.S.

378, 390 (1989); City of Oklahoma v. Tuttle, 471 U.S. 808, 823 (1985); Monell v. Department of

Social Servs., 436 U.S. 658, 690 (1978); Spell v. McDaniel, 824 F.2d 1380, 1385-86 (4th Cir.

1987)).

          A municipality’s failure to train, supervise, or discipline employees can render a

municipality liable under § 1983, “when it can be said that the failure amounts to ‘deliberate

indifference towards the constitutional rights of persons in its domain.’” Daskalea v. District of

Columbia, 227 F.3d 433, 441 (D.C. Cir. 2000) (quoting City of Canton, 489 U.S. at 388–89 & n.

7, 109 S. Ct. 1197). This rule means “that, faced with actual or constructive knowledge that its

agents will probably violate constitutional rights, the city may not adopt a policy of inaction.”

Warren v. District of Columbia, 353 F.3d 36, 39 (D.C. Cir. 2004).

          The Supreme Court acknowledges that there can be “single-incident liability” without the

necessity to plead or prove a pattern of similar incidents. Citing Canton v. Harris, 489 U. S. 378

(1989), the Court noted that:

          In Canton, the Court left open the possibility that, ‘in a narrow range of circumstances,’ a
          pattern of similar violations might not be necessary to show deliberate indifference.
          Bryan Cty., supra, at 409. The Court posed the hypothetical example of a city that arms
          its police force with firearms and deploys the armed officers into the public to capture
          fleeing felons without training the officers in the constitutional limitation on the use of
          deadly force. Canton, supra, at 390, n. 10. Given the known frequency with which police
          attempt to arrest fleeing felons and the “predictability that an officer lacking specific
          tools to handle that situation will violate citizens’ rights,” the Court theorized that a city’s

                                                    12
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 13 of 17



        decision not to train the officers about constitutional limits on the use of deadly force
        could reflect the city’s deliberate indifference to the “highly predictable consequence,”
        namely, violations of constitutional rights. Bryan Cty., supra, at 409.

Connick v. Thompson, 563 U.S. 51 (2011). Although other incidents and failures of training and

supervision are alleged herein, no other incidents need be alleged or proven in cases involving

unconstitutional failures to train.

        The Supreme Court has held as follows:

        . . .it is plain that municipal liability may be imposed for a single decision by municipal
        policymakers under appropriate circumstances. No one has ever doubted, for instance,
        that a municipality may be liable under § 1983 for a single decision by its properly
        constituted legislative body-whether or not that body had taken similar action in the past
        or intended to do so in the future-because even a single decision by such a body
        unquestionably constitutes an act of official government policy….But the power to
        establish policy is no more the exclusive province of the legislature at the local level than
        at the state or national level. Monell 's language makes clear that it expressly envisioned
        other officials “whose acts or edicts may fairly be said to represent official policy,”….and
        whose decisions therefore may give rise to municipal liability under § 1983….a
        government frequently chooses a course of action tailored to a particular situation and not
        intended to control decisions in later situations. If the decision to adopt that particular
        course of action is properly made by that government's authorized decisionmakers, it
        surely represents an act of official government “policy” as that term is commonly
        understood. More importantly, where action is directed by those who establish
        governmental policy, the municipality is equally responsible whether that action is to be
        taken only once or to be taken repeatedly. To deny compensation to the victim would
        therefore be contrary to the fundamental purpose of § 1983.

Pembaur v. City of Cincinnati, 475 U.S. 469, 480-484, 106 S. Ct. 1292, 1298-1300 (1986).

        There is no requirement that the Complaint cite any other specific incidents of

misconduct. Canton v. Harris, 489 U. S. 378 (1989); Pembaur v. City of Cincinnati, 475 U.S. at

480-484. Thus, the Complaint readily survives the present challenge. Although the Plaintiff is

but a single person, neither is he merely claiming a single incident of violation.

        In Amons v. District of Columbia, Judge Walton held that the arrestee’s allegations that

the District of Columbia “tolerated and permitted a pattern of police harassment, false arrest, and

malicious prosecution,” that through its police department it “permitted and tolerated a pattern

                                                 13
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 14 of 17



and practice of unjustified, unreasonable, and unlawful harassment and deprivation of liberty and

property without due process of law,” and that its “policies and customs” encouraged police

misconduct met the pleading standards necessary to state … claims under § 1983. Amons v.

District of Columbia, D.D.C.2002, 231 F.Supp.2d 109. Plaintiff’s allegations include specific

averments with respect to a conscious choice by the Defendant City

       To set forth a Monell claim for any of the four categorized theories established by the

Monell court, a claimant must plead facts which: 1) identify the specific “policy” or “custom”; 2)

fairly attribute the policy and fault for its creation to the municipality; and 3) show an

“affirmative link” between the identified policy or custom and specific violation. Spell v.

McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987).

       In this case, it is properly pled that the Defendants’ failure to train, supervise, or

discipline employees, which amounts to the deliberate indifference variety of Monell liability,

was the cause for the violations of Mr. Harrod’s rights. ECF 1, para. 52 (“In addition to failing

to enact or enforce policy that would prevent such abuses of citizens’ rights, Deputy

Commissioner Palmere, Baltimore City, and BPD actively enforced and promoted policies that

encouraged officers such as Hendrix and Jenkins to commit such abuses and subsequently

protected officers from accountability for their violations of civil rights.”). See Monell, 436 U.S.

at 690-94; Daskalea, 227 F.3d at 441. It is also properly asserted that “The aforesaid policies, or

lack thereof, by which the defendants condoned or displayed deliberate indifference to violations

of rights and criminal actions of police officers have been exemplified in an August 10, 2016

report of the United States Department of Justice, exposing the widespread corruption and abuse

within BPD.” ECF 1, para. 54.




                                                  14
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 15 of 17



       The Department of Justice’s report on the widespread corruption and accepted practices

within the BPD cited within the Complaint depict that such actions are directly attributable to the

Defendant City’s own action or inaction in remedying the customs of constitutional violations

committed by its officers:

               The Department of Justice concluded that “there is reasonable cause to
       believe that BPD engages in a pattern or practice of conduct that violates the
       Constitution or federal law. BPD engages in a pattern or practice of:
               a. Making unconstitutional stops, searches, and arrest;
               b. Using enforcement strategies that produce severe and unjustified
       disparities in
               the rates of stops, searches and arrests of African Americans
               c. Using excessive force; and
               d. Retaliating against people engaging in constitutionally-protected
       expression.”

ECF 1, para. 55 (quoting Investigation of the Baltimore City Police Department).

       It is also cited within the Complaint that “BPD’s systemic constitutional and statutory

violations are rooted in structural failures. BPD fails to use adequate policies, training,

supervision, data collection, analysis, and accountability systems, has not engaged adequately

with the community it policies, and does not provide its officers with the tools needed to police

effectively.” ECF 1, para. 57 (quoting Investigation of the Baltimore City Police Department).

These failures are ones for which the City has taken direct ownership and responsibility by

controlling the budget, developing new strategies and policies, and overseeing the

implementation of new initiatives. Supra, pgs. 8-10; Ex. 2; Ex. 3; Fiscal 2016 Summary of the

Adopted Budget City of Baltimore, Maryland

(https://bbmr.baltimorecity.gov/sites/default/files/FY2016 SOTA Final.pdf.)

       Furthermore, again citing to the Department of Justice report provided as exhibit five (5)

to the Complaint, the Complaint properly pleads the following:




                                                  15
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 16 of 17



        58. … “[S]tarting in the late 1990s, Baltimore City and BPD leadership expressly
       adopted a policing model that embraced the principles of “zero tolerance” street
       enforcement. According to City and BPD leaders, past and present, as well as
       media reports, Baltimore City based its approach in part on tactics developed by
       the New York Police Department and brought in consultants from NYPD’s
       program to oversee its implementation in Baltimore.”

       59.     The strategy involved BPD officers making widespread use of pedestrian
       stops and searches in a purported effort to seize guns and narcotics and deter
       crime. As part of the “zero tolerance” strategy, BPD leadership pressured officers
       to increase the number of arrests and to “clear corners,” whether or not the
       officers observed criminal activity. Exhibit 5 at 41.

       60.    BPD’s implementation of “zero tolerance” resulted a massive increase in
       the quantity of arrests—but a corresponding decline in quality. For example, of
       the 100,000 arrestees that BPD processed through Central Booking in 2004, over
       20% were released without charges.

ECF 1, para. 58-60 (quoting Investigation of the Baltimore City Police Department); see also

paras. 101-108.

       The above demonstrates that the Defendant City 1) established policies and customs of

violating citizens’ rights through 2) illegal searches and seizures, 3) in violation of citizens’

Fourth and Fourteenth Amendment rights. Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir.

1987). For these reasons, the Defendants motion to dismiss should be denied as the Plaintiff has

presented facts establishing viable Monell claims against the Defendants.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court deny Defendants’

Motion to Dismiss.




                                                  16
        Case 1:18-cv-02542-GLR Document 25 Filed 10/17/18 Page 17 of 17



                        CONDITIONAL REQUEST FOR HEARING

       To whatever extent the court is not inclined to deny the relief on the papers, the Plaintiff

requests a hearing.



                                              Respectfully submitted,


                                              ___/s/___________________________
                                              Cary J. Hansel (Bar No. 14722)
                                              Erienne A. Sutherell (Bar No. 20095)
                                              Hansel Law, P.C.
                                              2514 N. Charles Street
                                              Baltimore, Maryland
                                              Phone:     301-461-1040
                                              Facsimile: 443-451-8606
                                              Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

I hereby certify that on this 17th day of October, 2018, a copy of the forgoing was electronically
served via the United States District Court for the District of Maryland filing system, providing
service on all parties.


                                              ___/s/___________________________
                                              Erienne A. Sutherell (Bar No. 20095)




                                                17
